DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  "the at least one housing air inlet and the at least on housing air outlet" should read “the at least one housing air inlet and the at least one housing air outlet” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the don
 differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016106500-A1 (hereinafter LIU) English language machine translation relied upon in view of US 20190021399 A1 (hereinafter SILVESTRINI) which has a foreign priority date of  July 10, 2016.
Regarding claim 1, LIU discloses an electronic cigarette (Abstract).  The electronic cigarette a housing (Fig. 2, combination of assembled mouthpiece 5, sleeve 14, and atomizing core 16) having a mouth end (Fig. 2, mouthpiece 15) and an opposed device end (Fig. 1, at 3) configured to connect to an aerosol-generating device (Fig. 1, battery assembly 4), at least one housing air outlet (Fig. 2, aperture at mouthpiece 15) provided at the mouth end of the housing, and at least one housing air inlet (Fig. 14, air inlet 322, ¶67) provided upstream of the housing air outlet.
LIU further discloses a cartridge (see annotated Fig. 2) disposed in the housing, the cartridge including, a fluid-permeable heating element (Figs. 3-4, heating wire assembly 12) disposed within the cartridge; at least one cartridge air inlet (Fig. 14, inlet 236); at least one cartridge air outlet (Fig. 14, arrow at top of figure); and a cartridge airflow path (¶49) extending from the at least one cartridge air inlet to the at least one cartridge air outlet, via the fluid-permeable heating element. 

    PNG
    media_image1.png
    622
    321
    media_image1.png
    Greyscale

LIU does not explicitly disclose the housing having a housing airflow path extending from the at least one housing air inlet to the at least one housing air outlet, and including the cartridge airflow path between the at least one housing air inlet and the at least on housing air outlet, wherein, at least a portion of the cartridge is configured to be movable between a first position, in which the cartridge blocks the housing airflow path and seals the fluid-permeable heating element within the cartridge such that the fluid-permeable heating element is sealed from the housing air inlet and the housing air outlet; and a second position, in which the cartridge airflow path is open and connected to the housing airflow path such that the housing airflow path is unrestricted from the housing air inlet to the housing air outlet.  
LIU teaches the housing having a housing airflow path (path from air inlet 322) extending from the at least one housing air inlet to the at least one housing air outlet (aperture at mouthpiece 15), and including the cartridge airflow path between the at least one housing air inlet and the at least on housing air outlet (This path goes through inlet 236 and out of cartridge).3Atty. Dkt. No. 24000PA-000118-USU.S. Application No. 16/172,195
LIU discloses an on/off mechanism (¶50).  In the off position, the movement of the component parts prevents the oil from leaking.  In the on position air flows through the air passage.  The portions of the cartridge described in ¶50-¶51 disclose how the movement of component parts achieve a blocked position versus an unblocked position.   
SILVESTRINI teaches a cartridge assembly for an aerosol generating system with an air inlet and an air outlet. SILVESTRINI teaches that the cartridge is rotated between first and second positions (¶167).  In the first position, the air inlets and outlets are obstructed such that the cartridge, including the included heating element, is contained to prevent a loss of nicotine and acid vapor (¶166).  In the second position, the inlet and outlets are alighted allowing air flow paths through the housing, into the cartridge and out the mouthpiece (¶167).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU to provide the housing having a housing airflow path extending from the at least one housing air inlet to the at least one housing air outlet, and including the cartridge airflow path between the at least one housing air 
Regarding claim 2, modified LIU discloses the cartridge assembly of claim 1 as discussed above.  LIU further discloses wherein the housing further includes a storage container (Fig. 1, e-liquid storage cavity 18, Abstract) containing a supply of liquid aerosol-forming substrate, and wherein when the cartridge is inserted into the housing, the fluid-permeable heating element is positioned across an opening in the storage container.
Regarding claim 3, modified LIU discloses the cartridge assembly of claim 1 as discussed above.  LIU does not explicitly disclose wherein the cartridge further includes a storage container within the cartridge body, said storage container containing a supply of liquid aerosol-forming substrate, and wherein the fluid-permeable heating element is positioned across an opening in the storage container.  
LIU teaches that when the fixed sleeve and the movable core work together to allow oil into the atomizing space.  When the sleeve is this closed there is oil that is still in the space between the fixed sleeve and the movable core.  This is considered to be a storage container within the cartridge body.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU to provide wherein the cartridge further includes a storage container within the cartridge body, said storage container containing a supply of liquid aerosol-forming substrate, and wherein the fluid-permeable heating element is positioned across an opening in the storage container.  A person of ordinary skill in the art would provide a storage container in the housing or the cartridge.  Doing so would provide e-liquid to the device and allow for more pathways to create blockages to prevent leaks.  
Regarding claim 4, modified LIU discloses the cartridge assembly of claim 1 as discussed above.  LIU further discloses further comprising a biasing member (opening/closing mechanism 2, Abstract) configured to move the cartridge towards the first position.
Regarding claim 5, modified LIU discloses the cartridge assembly of claim 1 as discussed above.  LIU further discloses wherein the at least a portion of the cartridge is configured to be in the second position when the housing connects to the aerosol-generating device (Fig. 4, ¶50 -¶51).
Regarding claim 7, modified LIU discloses the cartridge assembly of claim 1 as discussed above.  LIU further discloses wherein the cartridge includes a cartridge main body (See annotated Fig.2, walls portion annotated) configured to house the fluid-permeable heating element, and wherein the at least one cartridge air inlet (Fig. 14, inlet 236) includes at least one opening in the cartridge main body of the cartridge; the at least one cartridge air outlet (Fig. 14, arrow at top of figure) includes at least one opening in the cartridge main body of the cartridge; or both the at least one cartridge air inlet includes at least one opening in the cartridge main body of the cartridge, and the at least one cartridge air outlet comprises at least one opening in the cartridge main body of the cartridge.  
Regarding claim 8, modified LIU discloses the cartridge assembly of claim 7 as discussed above.  LIU further discloses wherein the cartridge includes a cartridge cap (Fig. 1, stopper 3) configured to connect to the cartridge main body, and cover the fluid-permeable heating element (¶62).  A cap is, “a lid or part that fits over the top of something.” See https://www.macmillandictionary.com/dictionary/american/cap_1#cap_10
Regarding claim 9, modified LIU discloses the cartridge assembly of claim 8 as discussed above.  LIU further discloses wherein the cartridge cap is provided with electrical connectors (Fig. 3, connecting member 31) to form an electrical connection with the fluid-permeable heating element. (¶62)
Regarding claim 12, modified LIU discloses the cartridge assembly of claim 1 as discussed above.  LIU further discloses wherein the cartridge includes a locking system for temporarily affixing the cartridge to the housing (Fig. 1, on-off means 2, ¶51).
Regarding claim 13, LIU discloses an electronic cigarette (Abstract) comprising a storage container (Fig. 1, e-liquid storage cavity 18, Abstract) within the cartridge, the storage container containing a supply of liquid aerosol-forming substrate; and a fluid-permeable heating element (Figs. 3-4, heating wire assembly 12) disposed within the cartridge body and positioned across an opening in the storage container (Figs. 1-2); and wherein, the cartridge body includes at least one cartridge air inlet (Fig. 14, inlet 236), and at least one cartridge air outlet (Fig. 14, arrow at top of figure), and the cartridge includes a cartridge airflow path (¶49) extending from the at least one cartridge air inlet to the at least one cartridge air outlet, via the fluid-permeable heating element; 
LIU does not explicitly disclose at least a portion of the cartridge is configured to move within the cartridge between a first position, in which air from the cartridge air inlet is blocked from flowing to the cartridge air outlet, sealing the fluid-permeable heating element within the cartridge such that the fluid-permeable heating element is sealed from an external environment; and a second position, in which an airflow path is open from the cartridge air inlet to the cartridge air outlet, via the fluid-permeable heating element.
LIU teaches the housing having a housing airflow path (path from air inlet 322) extending from the at least one housing air inlet to the at least one housing air outlet (aperture at mouthpiece 15), and including the cartridge airflow path between the at least one housing air inlet and the at least on housing air outlet (This path goes through inlet 236 and out of cartridge). 
LIU discloses an on/off mechanism (¶50).  In the off position, the movement of the component parts prevents the oil from leaking.  In the on position air flows through the air passage.  The portions of the cartridge described in ¶50-¶51 disclose how the movement of component parts achieve a blocked position versus an unblocked position.   
SILVESTRINI teaches a cartridge assembly for an aerosol generating system with an air inlet and an air outlet. SILVESTRINI teaches that the cartridge is rotated between first and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU to provide at least a portion of the cartridge is configured to move within the cartridge between a first position, in which air from the cartridge air inlet is blocked from flowing to the cartridge air outlet, sealing the fluid-permeable heating element within the cartridge such that the fluid-permeable heating element is sealed from an external environment; and a second position, in which an airflow path is open from the cartridge air inlet to the cartridge air outlet, via the fluid-permeable heating element. Though LIU teaches the separate air flows in two embodiments, on of ordinary skill in the art would obviously combine the two embodiments to provide an overlapping air flow path.  Further, a person of ordinary skill in the art would obviously include the assembly for isolating the air flow through the cartridge between a first and second position as taught in SILVESTRINI.  Doing so would allow flow through the device for smoke inhalation in one position while providing leak protection and isolation in the second position.  
Regarding claim 14, modified LIU discloses aerosol-generating system of claim 13 as discussed above.  LIU further discloses a power supply (Fig.1, battery pack 4) and control electronics (¶46), wherein the cartridge assembly is configured to connect to the aerosol-generating device (Fig. 3, stopper 3, ¶62). 
Regarding claim 15, LIU discloses an electronic cigarette (Abstract) comprising a housing (Fig. 2, combination of assembled mouthpiece 5, sleeve 14, and atomizing core 16) having a mouth end (Fig. 2, mouthpiece 15) and an opposed device end (Fig. 1, at 3) configured to connect to an aerosol-generating device (Fig. 1, battery assembly 4), at least one housing air outlet (Fig. 2, aperture at mouthpiece 15) provided at the mouth end of the housing, and at least one housing air inlet (Fig. 14, inlet hole 322, ¶67) provided upstream of the housing air outlet; and a cartridge (see annotated Fig. 2)  configured to be inserted into the housing, the cartridge including, a fluid-permeable heating element (Figs. 3-4, heating wire assembly 12) disposed within the cartridge; at least one cartridge air inlet (Fig. 14, inlet 236); at least one cartridge air outlet (Fig. 14, arrow at top of figure); and a cartridge airflow path (¶49) extending from the at least one cartridge air inlet to the at least one cartridge air outlet, via the fluid-permeable heating element.
LIU teaches the housing having a housing airflow path (path from air inlet 322) extending from the at least one housing air inlet to the at least one housing air outlet (aperture at mouthpiece 15), and including the cartridge airflow path between the at least one housing air inlet and the at least on housing air outlet (This path goes through inlet 236 and out of cartridge).
LIU does not explicitly disclose wherein, when the cartridge is inserted into the housing, at least a portion of the cartridge is configured to be movable between a first position, in which the cartridge blocks the housing airflow path and seals the fluid-permeable heating element within the cartridge such that the fluid-permeable heating element is sealed from the housing air inlet and the housing air outlet; and a second position, in which the cartridge airflow path is open and connected to the housing airflow path such that the housing airflow path is unrestricted from the housing air inlet to the housing air outlet.
LIU teaches the housing having a housing airflow path (path from air inlet 322) extending from the at least one housing air inlet to the at least one housing air outlet (aperture at mouthpiece 15), and including the cartridge airflow path between the at least one housing air inlet and the at least on housing air outlet (This path goes through inlet 236 and out of cartridge). 3Atty. Dkt. No. 24000PA-000118-USU.S. Application No. 16/172,195
LIU discloses an on/off mechanism (¶50).  In the off position, the movement of the component parts prevents the oil from leaking.  In the on position air flows through the air passage.  The portions of the cartridge described in ¶50-¶51 disclose how the movement of component parts achieve a blocked position versus an unblocked position.   
SILVESTRINI teaches a cartridge assembly for an aerosol generating system with an air inlet and an air outlet. SILVESTRINI teaches that the cartridge is rotated between first and second positions (¶167).  In the first position, the air inlets and outlets are obstructed such that the cartridge, including the included heating element, is contained to prevent a loss of nicotine and acid vapor (¶166).  In the second position, the inlet and outlets are alighted allowing air flow paths through the housing, into the cartridge and out the mouthpiece (¶167).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU to provide wherein, when the cartridge is inserted into the housing, at least a portion of the cartridge is configured to be movable between a first position, in which the cartridge blocks the housing airflow path and seals the fluid-permeable heating element within the cartridge such that the fluid-permeable 
Regarding claim 16, modified LIU discloses aerosol-generating system of claim 1 as discussed above.  LIU further discloses wherein the cartridge includes a guide mechanism (Fig. 15, guiding protrusion 312 AND Fig. 16 guiding groove 323) configured to retain the cartridge within the housing and restrict axial movement of the cartridge within the housing (¶69).
Claims 6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over LIU and in further view of KR-20130106009-A (hereinafter Kwon) English language machine translation relied upon.
Regarding claim 6, modified LIU discloses the cartridge assembly of claim 1 as discussed above.  LIU does not explicitly disclose an insert member disposed between the cartridge and the housing, wherein the insert member includes at least one insert member air inlet and at least one insert member air outlet, and wherein when cartridge is in the first position the insert member air inlet is misaligned with the cartridge air inlet, and the insert member air outlet is misaligned with the cartridge air outlet; and wherein when the cartridge is in the second position, the insert member air inlet is aligned with the cartridge air inlet, and the insert member air outlet is aligned with the cartridge air outlet.
LIU discloses the fixed sleeve (Fig. 5, fixed sleeve 21, ¶51) working with a movable core.  The insert member comprises a vent hole 211 communicating with the atomizing chamber and an air outlet (¶52).  The movable core is hollow to allow air to flow in and establish communication with the inlet 13.  When the core is moved to the on position it allows for use of the electronic cigarette.  When the core is moved to the off position it shuts the communication thereby preventing leaks.  The holes are aligned when the core and sleeve are in the on position permitting air flow and misaligned to prevent leaks when the core and sleeve are in the off position.  See ¶51-¶53 and off position Fig. 7 vs. on position Fig. 8.  LIU teaches that it is desirable to prevent leakage into the battery pack (¶4) and that the fixed sleeve and movable core rod allows opening and closing of the passageway (¶6 -¶8).
LIU teaches another embodiment the inclusion of a nebulizer ring 33 (Figs. 11-12, ¶64-65). This nebulizer/stopper ring is included to provide additional sealing frictional force to prevent accidental flow out of the electronic cigarette.
LIU teaches yet another embodiment where a mechanism is another inlet hole 322 is turned on and off (Figs. 13-14 ¶67).  In this embodiment, the connection member 32 is in the side walls of the intake chamber 5.  The connection mechanism is able to enable communication or disable through inlet hole 322.  This is described as a double insurance status to prevent leaking.
Kwon teaches a cartridge for an electronic cigarette with an adjusting cap.  The adjusting cap opens and closes the central part of the ring.  The cap has an opening to allow for 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU to provide an insert member disposed between the cartridge and the housing, wherein the insert member includes at least one insert member air inlet and at least one insert member air outlet, and wherein when cartridge is in the first position the insert member air inlet is misaligned with the cartridge air inlet, and the insert member air outlet is misaligned with the cartridge air outlet; and wherein when the cartridge is in the second position, the insert member air inlet is aligned with the cartridge air inlet, and the insert member air outlet is aligned with the cartridge air outlet as taught in LIU and Kwon.  A person of ordinary skill in the art desiring to prevent leakage would provide a sleeve with air inlets and outlets in various positions to ensure prevention of leakage in one position and flow of vapor in another.  LIU teaches the implementation of a sleeve and rotating core, but then adds several embodiments with additional inlet and outlet pathways that can be open and shut to prevent leaking of fluid.  It would have been obvious to one of skill in the art to provide many members to prevent leaking of the fluid.  Doing so would ensure the liquid does not leak into the battery or control of the electronic cigarette.  
Regarding claim 10, LIU discloses the cartridge assembly of claim 8 as discussed above.  LIU does not explicitly disclose wherein the cartridge cap includes a base configured to connect to the cartridge main body, and a top, which is configured to connect to, and at least partially cover, the cartridge cap base, and wherein the cartridge cap base and cartridge cap top together define at least one cartridge air inlet for air to flow into the cartridge and across the top of the fluid-permeable heating element.
Kwon teaches a cartridge for an electronic cigarette with an adjusting cap.  The adjusting cap opens and closes the central part of the ring.  The cap has an opening to allow for penetration hole to open and close with respect to the intake pipe (Purpose). Kwon teaches that the cap is advantageous to prevent leaking liquid nicotine from the cartridge (“Of course, the through-hole 313 is closed state of the top cap 300 by the control plug 400 can be prevented from being leaked toward the suction liquid nicotine (450), too, contamination of the hands or clothing can solve that problem.” See page 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU to wherein the cartridge cap includes a base configured to connect to the cartridge main body, and a top, which is configured to connect to, and at least partially cover, the cartridge cap base, and wherein the cartridge cap base and cartridge cap top together define at least one cartridge air inlet for air to flow into the cartridge and across the top of the fluid-permeable heating element as taught in Kwon.  A person of ordinary skill in the art desiring to prevent leaking of liquid would have incorporated the cap taught in Kwon to open and close the air flow path taught in LIU.  
Regarding claim 11, LIU in view of Kwon discloses the cartridge assembly of claim 10 as discussed above.  The combination does not disclose, wherein the cartridge cap further includes a threaded member disposed between a cartridge cap base and a cartridge cap top, the threaded member being configured to move between a first position in which the threaded member provides a sealed enclosure for the fluid-permeable heating element; and a second position in which the threaded member is spaced away from the fluid-permeable heating element to define an airflow channel for air to flow between the fluid-permeable heating element and the cartridge air inlet, the cartridge air outlet, or both.
Kwon teaches a cartridge for an electronic cigarette with an adjusting cap.  The adjusting cap and the components of Kwon are joined with threaded connections.  The adjustment cap (400) can rotate downward with the threads and groves to block and unblock the airflow path (page 5).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of LIU in view of Kwon to wherein the cartridge cap further includes a threaded member disposed between the cartridge cap base and cartridge cap top, the threaded member being configured to move between a first position in which the threaded member provides a sealed enclosure for the fluid-permeable heating element; and a second position in which the threaded member is spaced away from the fluid-permeable heating element to define an airflow channel for air to flow between the fluid-permeable heating element and the cartridge air inlet, the cartridge air outlet, or both as taught in Kwon.  A person of ordinary skill in the art desiring to provide caps for blocking and unblocking air flow paths would have used threaded connections as a means for moving the cap.  Doing so would allow the user to open and shut the path way thereby preventing leaks.  Kwon teaches the need to prevent leaks and that caps moved with threaded connections are available technology to adjust the pathways.
Response to Arguments
Applicant’s arguments, filed October 4, 2021, with respect to the rejections of claims 1-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LIU and SILVESTRINI.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160183596 A1 to RADO.  RADO discloses a personal vaporizer with check valves that block the media from leaking out of air intake apertures during periods of nonuse (Abstract).  RADO discloses a sealing structure with a ball and compression spring (Figs. 8-9 and 12, ¶87).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747